UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6410


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

IBRAHIMA SARR,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:09-cr-00119-MSD-DEM-1; 2:11-cv-00514-MSD)


Submitted:   June 26, 2014                  Decided:   June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ibrahima Sarr, Appellant      Pro Se.      Stephen Westley Haynie,
Assistant  United States       Attorney,   Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ibrahima    Sarr   seeks      to    appeal      the   district   court’s

judgment denying his 28 U.S.C. § 2255 (2012) motion.                      We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing   of   a   notice   of       appeal   in    a    civil   case    is   a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on September 3, 2013.        Ibrahima filed a motion for a certificate

of appealability in this court on February 26, 2014. *                    The motion

was   construed    as   a   notice   of       appeal   and    transmitted    to     the

district court.     Because Ibrahima failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          DISMISSED




                                 3